                      IN THE UNITED STATES DISTRICT COURT

                     FOR THE SOUTHERN DISTRICT OF GEORGIA

                                   AUGUSTA DIVISION

LINDSEY NELSON, JR.,                  )
                                      )
           Plaintiff,                 )
                                      )
      v.                              )                  CV 118-123
                                      )
JUDGE KATHY S. PALMER;                )
HAYWARD ALTMAN, District Attorney;    )
and LUCY JACKSON-BELL, Attorney,      )
                                      )
           Defendants.                )
                                 _________


                                        ORDER
                                        _________

       Plaintiff, an inmate at Coastal State Prison in Garden City, Georgia, commenced the

above-captioned case pursuant to 42 U.S.C. § 1983. He is proceeding pro se. Defendant

Jackson-Bell filed a motion to dismiss, brief in support of the motion to dismiss, and a

motion to stay discovery on November 20, 2018. (Doc. nos. 15-17.)

       A motion to dismiss is dispositive in nature, meaning that the granting of a motion to

dismiss results in the dismissal of individual claims or an entire action. Plaintiff must

respond to the motion to dismiss within fourteen days of service of the motion, and if

Plaintiff fails to respond, the motion will be deemed unopposed and granted, resulting in the
dismissal of the claims that are the subject matter of the motion. 1 See Loc. R. 7.5. To assure

that Plaintiff’s responses are made with fair notice of the requirements of the Federal Rules

of Civil procedure regarding motions to dismiss, generally, and motions to dismiss for failure

to state a claim upon which relief may be granted, the Court DIRECTS the CLERK of

COURT to attach a copy of Fed. R. Civ. P. 12 and 41 to Plaintiff’s service copy of this

Order.

         SO ORDERED this 20th day of November, 2018, at Augusta, Georgia.




         1
        Plaintiff must also respond to the motion to stay the proceedings within fourteen
days of service of that motion. If Plaintiff fails to respond, the motion to stay will likewise
be deemed unopposed. See Loc. R. 7.5.
                                              2
